Citation Nr: 1813848	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  17-19 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for degenerative arthritis.

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for left knee degenerative arthritis.

3.  Whether new and material evidence has been submitted to reopen a claim of service connection for lumbar spine arthritis with osteophytes.

4.  Whether new and material evidence has been submitted to reopen a claim of service connection for cervical spine spondylosis and arthritis.

5.  Propriety of the initial disability rating for bilateral pes planus, currently rated as 20 percent disabling based on service aggravation.

6.  Entitlement to an effective date earlier than October 2, 2012, for the grant of service connection for bilateral pes planus.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Anna F. Towns, Attorney at Law


ATTORNEY FOR THE BOARD

A. Santiago, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to December 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2016 and June 2016 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).

In a February 2017 rating decision, the RO increased the initial rating for service-connected pes planus from zero percent to 20 percent.

In November 2017, the Veteran's representative submitted additional evidence (private medical opinion), subsequent to the statements of the case issued in September 2016 and February 2017.  In light of the decision below granting the benefit sought in full for some of the issues on appeal, the case need not be remanded for RO consideration of the evidence.  See 38 C.F.R. § 20.1304(c).  Additionally, waiver of RO consideration of the additional evidence is presumed given the dates of the Veteran's substantive appeals.  See 38 U.S.C. § 7105(e).

In a July 2016 statement, the Veteran's representative contends that the RO committed CUE (clear and unmistakable error) in an August 1960 rating decision denying service connection for bilateral pes planus.  Notably, there was a July 1960 rating decision with an August 1960 notice letter followed by a readjudication of the issue in a June 1961 rating decision.  However, the Board issued January 1962 and June 1963 decisions denying service connection for pes planus, and these Board decisions subsumed the RO's earlier rating decisions.  Thus, the Board construes the July 2016 statement as intending to file for revision of a Board decision, and such motion for revision should be filed with consideration of 38 C.F.R. § 20.1404 and 38 C.F.R. § 20.1409(c).  This matter will be addressed in a separate Board letter.

Although the Board is remanding the TDIU claim for additional development, remand is not necessary for the issues denied below, as there is no reasonable possibility that further assistance would substantiate these claims.  See 38 C.F.R. § 3.159(d).

All of the issues except the TDIU issue are decided below, and the TDIU issue is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  In October 2009, the RO denied the Veteran's original claim of service connection for degenerative arthritis (unspecified); the Veteran did not appeal that decision, and no new and material evidence was received within one year of the decision.

2.  The evidence received since the October 2009 decision is cumulative and redundant of evidence already of record specifically with regard to unspecified degenerative arthritis, does not relate to an unestablished fact necessary to substantiate the Veteran's claim of service connection for general degenerative arthritis, and does not raise a reasonable possibility of substantiating such claim.

3.  The Veteran's left knee disorder is due to service-connected disability.

4.  The Veteran's lumbar spine disorder is due to service-connected disability.

5.  The Veteran's cervical spine disorder is due to service-connected disability.

6.  Since the award of service connection, the Veteran's bilateral pes planus has been evaluated at the maximum schedular "pronounced" level.  The bilateral pes planus was more akin to moderate impairment rather than mild or severe at service entrance.

7.  The first correspondence of record, after the most recent final RO rating decision denying reopening of the claim of service connection for pes planus in October 2009, that can be construed as a claim of reopening such service connection issue was received by VA on October 2, 2012.


CONCLUSIONS OF LAW

1.  The October 2009 RO decision that denied service connection for degenerative arthritis (unspecified) is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence has not been submitted for the Veteran's claim of service connection for general degenerative arthritis, and this specific claim is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for left knee degenerative arthritis have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

4.  The criteria for service connection for lumbar spine arthritis with osteophytes have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

5.  The criteria for service connection for cervical spine spondylosis and arthritis have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

6.  The criteria for an initial 40 percent rating (50 percent minus 10 percent), but no higher for, for service-connected bilateral pes planus have been met.  See 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.22, 4.71, Diagnostic Code (DC) 5276 (2017).

7.  The criteria for an effective date earlier than October 2, 2012, for the grant of service connection for pes planus have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I. New and Material Evidence

Legal Criteria

If a claim of entitlement to service connection has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low and does not require new and material evidence as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

Reopening the Previously Denied Claims of Service Connection for Left Knee and Lumbar and Cervical Spine Disabilities

By an April 2003 rating decision, the Veteran's claims of service connection for lumbar spine osteophytes and for cervical spine spondylosis and arthritis were denied.  He was notified of the decision later that month by letter, which was mailed to the then current mailing address of record.  The Veteran had a new mailing address by February 2004, but there is no indication the earlier letter was returned an undeliverable or that he did not received notice of the April 2003 rating decision.  Thereafter, nothing further regarding these claims was received until the present claims to reopen in April 2016.  No new evidence or notice of disagreement was received by VA within one year of the issuance of the April 2003 rating decision.  As the Veteran did not appeal the decision, that rating decision is final with respect to the lumbar and cervical spine disabilities.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

By an October 2009 rating decision, the Veteran's claims of service connection for degenerative arthritis and left knee degenerative arthritis were denied.  He was notified of the decision by letter later that month, which was mailed to the then current mailing address of record.  Thereafter, nothing further regarding these claims was received until the present claim to reopen in April 2016.  No new evidence or notice of disagreement was received by VA within one year of the issuance of the October 2009 rating decision.  As the Veteran did not appeal the decision, that rating decision is final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Board finds that new and material evidence has been submitted so that the previously denied claims of service connection for left knee and lumbar and cervical spine disabilities are reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  See also May 2016 and October 2017 private medical opinions.

No Reopening of the Previously Denied Claim of Service Connection for Degenerative Arthritis

The evidence considered in the final October 2009 denial consisted of the Veteran's service treatment records (STRs) and post-service VA and private medical records.  These records are negative for a general diagnosis of degenerative arthritis.  Instead, these records, records received since the October 2009 denial, and the Veteran and his representative's assertions regarding degenerative arthritis specifically pertain to the reopened issues discussed above.

While these documents are "new" because they were not previously submitted, the Veteran proffered no evidence that relates to a fact necessary to substantiate a general degenerative arthritis claim and that is not cumulative or redundant.  Thus, the newly submitted evidence is not material.

The basis of the October 2009 denial was the absence of any diagnosis of treatment for degenerative arthritis in the Veteran's STRs.  While there is some new evidence submitted after that decision, it is cumulative of information already considered at the time of the last final denial and does not relate to an unestablished fact necessary to substantiate his claim the unspecified degenerative arthritis claim.  Moreover, as mentioned above, the Veteran's claims that were reopened above consider degenerative arthritis specifically in the left knee and lumbar and cervical spine and account for any of the Veteran's degenerative arthritis claims.

Furthermore, none of the evidence submitted since the October 2009 denial provides a link between the Veteran's service and an unspecified degenerative arthritis condition.  Thus, while some evidence is new in that it was not previously of record, none of the evidence is material, as it does not relate to an unestablished fact necessary to substantiate the claim.  Accordingly, as new and material evidence has not been received with regard to unspecified degenerative arthritis, the claim of service connection for degenerative arthritis is not reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

II. Service Connection

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

Left Knee Disability

In an August 2016 notice of disagreement, the Veteran contends that his left knee disability is secondary to his service-connected pes planus. 

A December 5, 2000, VA treatment record shows that the Veteran has left knee DJD (degenerative joint disease).  Thus, the Veteran has the claimed current disability.

The Veteran submitted a medical opinion from a private physician, F.F., M.D., Board-certified in Surgery, dated October 30, 2017.  Dr. F.F. reported a diagnosis of degenerative arthritis of the left knee, with an opinion that links such condition to the Veteran's service-connected pes planus.  The opinion states that the left knee disability is directly and causally related to the pes planus and explains that the Veteran's bilateral pes planus has caused chronic symptoms associated with weight bearing and adaptation, altered gait, and weight shifting, which have caused a worsening of the Veteran's left knee condition.  There is no contrary medical nexus opinion of record.

Therefore, after resolving reasonable doubt in the Veteran's favor, the Board finds that his left knee degenerative arthritis was caused by the service-connected pes planus, and accordingly, service connection for such disability is warranted on a secondary basis.  See 38 U.S.C. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

Lumbar and Cervical Spine Disabilities

In an August 2016 notice of disagreement, the Veteran contends that his lumbar and cervical spine disabilities are secondary to his service-connected pes planus. 

Multiple VA medical records show that the Veteran has cervical and lumbar conditions, to include the following notes: December 13, 1982, cervical spondylosis and L5 spondylosis; April 17, 1984, severe cervical spondylosis; March 26, 1998, degenerative arthritis of spine; and November 7, 2008, lumbar spine degenerative disease.

In February 1994, the Veteran was afforded a VA examination addressing his spine claims.  The examiner reported a diagnosis of severe degenerative arthritis of the cervical and lumbar spine.  Thus, the Veteran has the claimed current disabilities.

As discussed above, the Veteran submitted an October 2017 medical opinion from a private physician, Dr. F.F.  Dr. F.F. reported diagnoses of spondylosis C5-6 and C6-7 and osteophytes of the lumbar spine, with an opinion that links such conditions to the Veteran's service-connected pes planus.  The opinion states that the lumbar and cervical spine disabilities are directly and causally related to the pes planus.  There is no contrary medical nexus opinion of record.

Therefore, after resolving reasonable doubt in the Veteran's favor, the Board finds that his lumbar and cervical spine disabilities were caused by the service-connected pes planus, and accordingly, service connection for such disabilities is warranted on a secondary basis.  See 38 U.S.C. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310; Ortiz, 274 F.3d at 1364.

III. Propriety of Initial Disability Rating for Pes Planus

By way of background, in the March 2016 rating decision, the RO granted service connection for bilateral pes planus, evaluated as 30 percent disabling effective October 2, 2012.  At that time, 30 percent was deducted from the 30 percent disability rating in order to account for the degree of disability at the time of entrance into active service, resulting in the assignment of an initial noncompensable (zero percent) rating effective October 2, 2012.  See 38 C.F.R. § 4.22.

In a February 2017 rating decision, the RO increased the 30 percent evaluation for pes planus to 50 percent, which results in a 20 percent rating after subtracting 30 percent according to 38 C.F.R. § 4.22, effective October 2, 2012.  The pre-subtraction rating of 50 percent is the maximum schedular rating for bilateral pes planus, which is for pronounced bilateral pes planus.  See 38 C.F.R. § 4.71a, DC 5276.

In a July 2016 statement, the Veteran's representative contends that zero percent, instead of 30 percent, for the Veteran's preexisting pes planus should be subtracted from the 50 percent disability rating.  Thus, this issue turns on the severity of the pes planus noted on the Veteran's entrance to service and the propriety of the disability rating assigned for that time rather than the current severity of the disability.

Review of the Veteran's STRs reveals a March 1951 entrance examination report showing that the Veteran had "marked" pes planus.  The Veteran's DD Form 214 shows his date of entry into service as August 20, 1951.  An April 1952 summary from the U.S. Army Hospital shows that in September 1951, the Veteran's pes planus was noted to be severe.

According to the March 2016 rating decision, a 30 percent evaluation for pes planus is warranted for both marked and severe symptomatology.

The Veteran was afforded a December 2015 VA examination addressing his pes planus.  The examiner opined that the Veteran's pes planus was aggravated by service, but in a January 2016 addendum opinion, the examiner stated that a baseline manifestation of the pes planus at the time of entry cannot be provided due to not having examined the Veteran personally.

However, an opinion dated May 2016 from a private physician (C.B., M.D., Board-certified in Radiology and Associate Professor of Neuroradiology) states that the Veteran's STRs unmistakably show pes planus that is 10 percent disabling on entrance.  Dr. C.B. explains that his opinion is probative because of his credentials, review of all of the relevant records, literature, images, and new lay statements.

While the RO determined that the Veteran's pes planus was 30 percent disabling on entrance, Dr. C.B.'s opinion states that it is unmistakable that the Veteran's pes planus was only 10 percent disabling on entrance.  Moreover, the RO explained that 30 percent is warranted for both marked and severe pes planus, but based on the specific circumstances in this case only, the Board finds that "marked" is necessarily less severe than "severe."  Moreover, the marked finding was at the entrance examination while the severe finding was after service began.  Thus, only 10 percent should be subtracted from the Veteran's pes planus rating.  The Board also finds that zero percent should not be subtracted because, in this Veteran's case only, "marked" pes planus is more disabling than mild pes planus, and Dr. C.B.'s opinion states that the Veteran's STRs "unmistakably" show that the Veteran's pes planus was 10 percent disabling on entrance.  See 38 C.F.R. § 4.71a, DC 5276.

Therefore, the Board concludes that the evidence is at least in equipoise regarding whether the Veteran's pes planus was 30 percent disabling on entrance or less disabling.  Typically, the benefit-of-the-doubt doctrine is applied to find that a disability is more severe than rated.  Here, the Board will apply it to find the Veteran's pes planus was less severe at entrance.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  Accordingly, only 10 percent should be subtracted from the Veteran's initial 50 percent pes planus disability rating, and after subtracting 10 percent in accordance with 38 C.F.R. § 4.22, an initial 40 percent rating is warranted since October 2, 2012.

IV. Earlier Effective Date-Pes Planus

Legal Criteria

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.

For service connection, the effective date will be the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service.  38 C.F.R. § 3.400(b)(2).

For VA compensation purposes, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  VA must look to all communications from a claimant that may be interpreted as an application or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

The Board notes that these provisions have been amended to provide for claims filed on standard VA forms.  Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  Because the Veteran's pes planus effective date claim precedes the effective date of these amendments, such amendments are not applicable here.

Analysis

Prior to the March 2016 rating decision granting the October 2, 2012, effective date for pes planus, the RO denied reopening of the Veteran's claim of service connection for pes planus in multiple rating decisions.  The most recent final RO rating decision denying reopening of the pes planus service connection claim was issued in October 2009.  As discussed previously, the Board finds that such decision became final because the Veteran did not submit a notice of disagreement within one year after he was notified of such decision.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Although there are some treatment records referencing pes planus that were associated with the claims file since the date of this rating decision, the Board finds that the October 2009 decision is nevertheless final because such records are not new and material evidence that trigger the provisions of 38 C.F.R. § 3.156(b), as they provide only cumulative and redundant information.

Since the final October 2009 rating decision, there was no earlier claim of reopening the pes planus service connection issue received by VA than the one received on October 2, 2012.  Therefore, after reviewing the evidence of record, the Board finds that the preponderance of the evidence is against the claim of an effective date earlier than October 2, 2012, for the grant of service connection for pes planus.  See 38 U.S.C. § 5110; 38 C.F.R. § 3.400(q)-(r); see also 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

As mentioned above, a separate Board letter will address the issue concerning CUE and the original July 1960 RO rating decision denying service connection for pes planus and the subsequent Board decisions in March 1962 and June 1963.  This is another potential avenue for an earlier effective date, but is a legal matter separate from the current appeal.


ORDER

As new and material evidence has not been received, the claim of service connection for general degenerative arthritis is not reopened, and the appeal is denied.

Service connection for left knee degenerative arthritis, as secondary to service-connected disability, is granted.

Service connection for lumbar spine arthritis with osteophytes, as secondary to service-connected disability, is granted.

Service connection for cervical spine spondylosis and arthritis, as secondary to service-connected disability, is granted.

An initial 40 percent rating, but no higher, for service-connected bilateral pes planus is granted, subject to the applicable regulations concerning the payment of monetary benefits.

An effective date prior to October 2, 2012, for the award of service connection for pes planus is denied.


REMAND

In a January 2015 rating decision, the RO denied a TDIU and issued a January 2015 statement of the case addressing TDIU.  However, as detailed in a July 2015 Board decision, the Veteran did not perfect an appeal of this issue.  Nevertheless, he submitted a subsequent TDIU claim form in October 2015, and thus, the Board finds that the record raises a claim for a TDIU as part and parcel of the increased rating claim involving pes planus.  See Rice v. Shinseki, 22 Vet. App. 447, 451-53 (2009).  Therefore, the Board has jurisdiction over the issue.

Additionally, on the October 2015 claim form and in a May 2014 statement, the Veteran and his representative contend that the Social Security Administration (SSA) determined that he has been too disabled to work as a result of the severity of his pes planus.  However, SSA records do not appear to be currently associated with the claims file, and thus, such records should be requested on remand because they could be relevant to the Veteran's TDIU claim.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).

Furthermore, the RO will have the opportunity to consider the issue in the first instance after implementing the four grants in the Board's decision above.

Accordingly, this issue is REMANDED for the following actions:

1.  Request all documents pertaining to the application of disability benefits from SSA, including the records relied upon in determining whether benefits were warranted.

2.  Implement the grants from the Board's decision above.

3.  Finally, after the development requested above has been completed to the extent possible, and any additional development deemed necessary is accomplished, adjudicate the TDIU issue.  If the benefit sought is not granted in full, then furnish the Veteran and his representative with a supplemental statement of the case and give them an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


